Appellant was convicted of theft of a horse, his punishment being assessed at two years confinement in the penitentiary.
The charge in this case is an admirable presentation of every possible phase of the law applicable to the facts of this case, and it follows that appellant's criticisms upon same are not well taken.
The only question we deem necessary to pass upon in this record is the third ground of the motion for a new trial, which complains of the form of verdict of the jury. The verdict of the jury reads as follows: "We, the jury, find the defendant guilty, and assess his punishment in penitentiary for two years, and find he is sixteen years of age. R.M. Freeman, Foreman." Appellant insists the verdict is defective in that the jury should have found appellant to be under sixteen years of age or over sixteen years of age. We think this criticism is hypercritical. If appellant is sixteen years of age he is bound to be some over it.
Finding no error in the record, the judgment is affirmed.
Affirmed. *Page 99